TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 2, 2020



                                      NO. 03-18-00053-CV


          Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
              Ken Paxton, Attorney General of the State of Texas, Appellants

                                                 v.

                      Michael D’s Restaurant San Antonio, Inc., Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
      DISMISSED ON AGREED MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the trial court on January 19, 2018. The parties filed

an agreed motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Each party shall bear their own costs relating to this appeal, both in this Court and in the court

below.